A. J. WALKER, C. J.
The court below dismissed the petition of a widow for the allotment to her and the minor children, of five hundred dollars worth of land of the insolvent estate of her deceased husband. The dismissal of the petition, it is contended, was right because it did not set out the names of the minor children, but merely referred to them as correctly set out in another paper in the court. There was no demurrer or objection to the petition in the court below. We are not therefore called upon to determine what action the court should have taken if the objection had been made at the proper time and in the proper manlier. We are decidedly of the opinion, that the objection being made for the ■ first time in this court can not avail. A decree might have been predicated upon the facts stated in the petition, which would have been valid. If the title had been vested in the widow by name and the minor children as a class without (designation by name, it would have been valid upon the maxim “ id cerium est quod cerium reddi potest.”
The coiirt dismissed the petition because it appeared that the widow possessed a separate estate which, exclusive of the rents, income and profits, was greater than her dower and distributive share. Section 2380 (1991) of the Revised Code does not exclude the reception of the benefit given by § 2061, (1738.) It defeats the right to dower and dis*319tributive share only. The latter section does not give dower or distributive share. It is an interest reserved for specified beneficiaries independently of the law of dower and distribution. The point, we think, is settled by the principle which underlies the decision in Chisholm v. Bowden, in manuscript, delivered on 14th June, 1867.
Decree reversed and cause remanded.